IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            May 11, 2009

                                       No. 08-20545                    Charles R. Fulbruge III
                                                                               Clerk

LILLIE PLUMBER-WILLIAMS

                                                   Plaintiff - Appellant
v.

ALTA HEALTH AND LIFE INSURANCE COMPANY; HARTFORD LIFE &
ACCIDENT INSURANCE COMPANY

                                                   Defendants - Appellees




     Appeal from the United States District Court for the Southern District of
                               Texas at Houston


Before REAVLEY, DAVIS, and BENAVIDES, Circuit Judges..
PER CURIAM:*
        After reviewing the pleadings and the summary judgment evidence along
with the briefs and argument of counsel, we reverse the judgment of the district
court for the following reasons:
                                              I.
        The plaintiff alleged the necessary facts to assert all of the elements of a
breach of contract claim in her amended complaint and it was unnecessary for



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                    No. 08-20545

her to specifically allege that she intended to maintain her breach of contract
action. Accordingly, the plaintiff adequately pled a breach of contract action.
                                          II.
      With respect to the plaintiff’s non-contractual actions governed by a two
year statute of limitations, we are satisfied that cause of action on those claims
accrued no earlier than on April 28 or 29, 2005 when a payment due under the
policy was due and not paid. Thus the statute of limitations on these claims
would not have run until two years later or on April 28 or 29, 2007. Plaintiff’s
suit on April 16, 2007 was therefore timely. Prescription on these claims only
accrued when the insurer’s denial resulted in some damage or detriment to the
policyholder. See, e.g., Murray v. San Jacinto Agency, Inc., 800 S.W.2d 826, 828
(Tex. 1990) (holding that limitations commenced when the insurer wrongfully
denied coverage because the insured "was unable to obtain much-needed medical
attention . . . and had sufficient facts that day to assert her . . . claim"); Provident
Life and Acc. Ins. Co. v. Knott, 128 S.W.3d 211, 223 (Tex. 2003) (holding that the
insurer denied the insured's claim when it informed him that he was not entitled
to $7,500 in past benefits, demanded repayment of the $7,500, and refused to
provide continuing coverage under the terms of the insurance policy).
      For the above reasons, the judgment of the district court is reversed and
the case is remanded to the district court for further proceedings consistent with
their opinion.
REVERSED.




                                           2